Judgment unanimously affirmed. Memorandum: Defendant’s contentions that the trial court erred in failing to consider whether the victim was an accomplice to the crime of incest (Penal Law § 255.25) and whether her testimony was supported by corrobo*946rative evidence are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defense counsel’s failure to request a Sandoval hearing does not, in itself, amount to ineffective assistance (see, People v Klos, 190 AD2d 754, 756, lv denied 81 NY2d 972; People v Gonzalez, 161 AD2d 798, lv denied 76 NY2d 857). The other alleged instance of defense counsel’s ineffective representation involves matters outside the record and cannot be addressed on direct appeal (see, People v Brown, 190 AD2d 510, 511, lv denied 81 NY2d 968; People v Reid, 137 AD2d 844, lv denied 71 NY2d 901). The sentence imposed is not unduly harsh or severe.
We have examined the remaining contentions raised in defendant’s pro se supplemental brief and conclude that none requires reversal. (Appeal from Judgment of Monroe County Court, Wiggins, Jr., J.—Incest.) Present—Green, J. P., Pine, Fallon, Callahan and Davis, JJ.